


Exhibit 10.2

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

B&G FOODS, INC.

and certain of its Subsidiaries

in favor of

LEHMAN COMMERCIAL PAPER INC.
as Administrative Agent

Dated as of October 14, 2004

 

 


 

Table of Contents

 

 

 

 

SECTION 1.

DEFINED TERMS

 

 

 

 

1.1.

Definitions

 

1.2.

Other Definitional Provisions

 

 

 

SECTION 2.

GUARANTEE

 

 

 

 

2.1.

Guarantee

 

2.2.

Right of Contribution

 

2.3.

No Subrogation

 

2.4.

Amendments, etc. with respect to the Borrower Obligations

 

2.5.

Guarantee Absolute and Unconditional

 

2.6.

Reinstatement

 

2.7.

Payments

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

4.1.

Representations in Credit Agreement

 

4.2.

Title; No Other Liens

 

4.3.

Perfected First Priority Liens

 

4.4.

Jurisdiction of Organization; Identification Number; Chief Executive Office

 

4.5.

Inventory and Equipment

 

4.6.

Farm Products

 

4.7.

Pledged Securities

 

4.8.

Receivables

 

4.9.

Contracts

 

4.10.

Intellectual Property

 

4.11.

Vehicles

 

 

 

SECTION 5.

COVENANTS

 

 

 

 

5.1.

Covenants in the Credit Agreement

 

5.2.

Delivery of Instruments, Certificated Securities and Chattel Paper

 

5.3.

Maintenance of Insurance

 

5.4.

Payment of Obligations

 

5.5.

Maintenance of Perfected Security Interest; Further Documentation

 

5.6.

Changes in Name, etc.

 

5.7.

Notices

 

5.8.

Pledged Securities

 

5.9.

Receivables

 

i

--------------------------------------------------------------------------------


 

 

 

 

5.10.

Contracts

 

5.11.

Intellectual Property

 

5.12.

Deposit Accounts

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

 

 

 

 

6.1.

Certain Matters Relating to Receivables

 

6.2.

Communications with Obligors; Grantors Remain Liable

 

6.3.

Pledged Stock

 

6.4.

Proceeds to be Turned Over To Administrative Agent

 

6.5.

Application of Proceeds

 

6.6.

Code and Other Remedies

 

6.7.

Registration Rights

 

6.8.

Waiver; Deficiency

 

 

SECTION 7.

THE ADMINISTRATIVE AGENT

 

 

 

 

7.1.

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

 

7.2.

Duty of Administrative Agent

 

7.3.

Financing Statements

 

7.4.

Authority of Administrative Agent

 

 

SECTION 8.

MISCELLANEOUS

 

 

 

 

8.1.

Amendments in Writing

 

8.2.

Notices

 

8.3.

No Waiver by Course of Conduct; Cumulative Remedies

 

8.4.

Enforcement Expenses; Indemnification

 

8.5.

Successors and Assigns

 

8.6.

Set-Off

 

8.7.

Counterparts

 

8.8.

Severability

 

8.9.

Section Headings

 

8.10.

Integration

 

8.11.

GOVERNING LAW

 

8.12.

Submission To Jurisdiction; Waivers

 

8.13.

Acknowledgments

 

8.14.

Additional Grantors

 

8.15.

Releases

 

8.16.

WAIVER OF JURY TRIAL

 

 

ii

--------------------------------------------------------------------------------


 

 

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 14, 2004, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of LEHMAN COMMERCIAL
PAPER INC., as Administrative Agent (as defined below).

W I T N E S S E T H:

WHEREAS, B&G Foods, Inc., a Delaware corporation (the “Borrower”) is party to
the Credit Agreement, dated as of October 14, 2004 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), with the several
banks and other financial institutions from time to time parties thereto (the
“Lenders”), Lehman Brothers Inc., as sole advisor, sole lead arranger and sole
bookrunner (in such capacity, the “Arranger”), The Bank of New York, as
documentation agent (in such capacity, the “Documentation Agent”), Fleet
National Bank, a Bank of America company, as syndication agent (in such
capacity, the “Syndication Agent”), and Lehman Commercial Paper Inc., as
administrative agent (in such capacity, the “Administrative Agent”);

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make, or to permit to continue to be outstanding, extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement 
have been and will be used in part to enable the Borrower to make valuable
transfers to one or more of the other Grantors in connection with the operation
of their respective businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties (as defined
below);

NOW, THEREFORE, in consideration of the premises and to induce the Arranger, the
Agents and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

3

--------------------------------------------------------------------------------


 

SECTION 1.  DEFINED TERMS

1.1.  Definitions.  (a)  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement and the following terms which are defined in Articles 8 and 9
of the Uniform Commercial Code in effect in the State of New York on the date
hereof are used herein as so defined:  Accounts, Certificated Security, Chattel
Paper, Deposit Accounts, Documents, Equipment, Farm Products, Goods,
Instruments, Inventory, Letter of Credit Rights and Supporting Obligations.


(B)   THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Foreign Letter of Credit Obligations”:  the collective reference to
all obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the documentation
executed in connection with any Permitted Foreign Currency Letter of Credit
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Foreign Currency L/C Issuing Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Permitted Foreign Currency Letter of Credit or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Lenders that are required to be paid by the Borrower pursuant
to the terms of any of the foregoing agreements).

“Borrower Hedge Agreement Obligations”:  the collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Lender or any Qualified Counterparty, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Specified Hedge Agreement or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).

“Borrower Obligations”:  the collective reference to (i) the Borrower Revolving
Credit Obligations, (ii) the Borrower Hedge Agreement Obligations, but only to
the extent that, and only so long as, the Borrower Revolving Credit Obligations
are secured and guaranteed pursuant hereto, (iii) Borrower Foreign Letter of
Credit Obligations, but

 

4

--------------------------------------------------------------------------------


 

only to the extent that, and only so long as, the Borrower Foreign Letter of
Credit Obligations are secured and guaranteed pursuant hereto, and (iv) all
other obligations and liabilities of the Borrower, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Borrower pursuant to the terms of this Agreement or the Credit Agreement).

“Borrower Revolving Credit Obligations”:  the collective reference to the unpaid
principal of and interest on the Revolving Credit Loans, Swing Line Loans and
Reimbursement Obligations and all other obligations and liabilities of the
Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the
Revolving Credit Loans, Swing Line Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent or any Revolving Credit Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the other Loan Documents referred to in the Credit
Agreement, any Letter of Credit or any other document made, delivered or given
in connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Revolving Credit Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).

“Capital Markets Indentures”: the Senior Note Indenture and Senior Subordinated
Note Indenture and any indenture governing Indebtedness permitted under Section
6.1 of the Credit Agreement which refinances the Indebtedness under such
indentures.

“Collateral”:  as defined in Section 3.

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Commitments”:  the Revolving Credit Commitments.

 “Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright.

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule

 

5

--------------------------------------------------------------------------------


 

6), all registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

“Excluded Assets”:  the collective reference to (a) any Capital Stock of any
Excluded Foreign Subsidiary in excess of 65% of the voting Capital Stock of such
Excluded Foreign Subsidiary (b) any real property and any interests therein and
(c) any contract, General Intangible, Intellectual Property, Copyright License,
Patent License or Trademark License (“Intangible Assets”), if and only for so
long as the grant of a security interest hereunder shall constitute or result in
a breach, termination or default under any such lease, license, contract,
property right or agreement (other than to the extent that any such term would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code of any relevant jurisdiction or any other applicable law
or principles of equity); provided however, that such security interest shall
attach immediately to any portion of such lease, license, contract, property
rights or agreement that does not result in any of the consequences specified
above.

“Foreign Currency L/C Issuing Lender”: with respect to any Permitted Foreign
Currency Letters of Credit, the issuer thereof that, at the time such Permitted
Foreign Currency Letter of Credit was issued, was a Lender or an affiliate of a
Lender.

“General Intangibles”:  all “general intangibles” as such term is defined in
Section 9-102 of the Uniform Commercial Code in effect in the State of New York
on the date hereof and, in any event, including, without limitation, with
respect to any Grantor, all contracts, agreements, instruments and indentures in
any form, and portions thereof, to which such Grantor is a party or under which
such Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented or otherwise modified, including, without limitation, (i)
all rights of such Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (ii) all rights of such Grantor to
damages arising thereunder and (iii) all rights of such Grantor to perform and
to exercise all remedies thereunder.

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

“Hedge Agreements”:  as to any Person, all interest rate swaps, currency
exchange agreements, commodity swaps, caps or collar agreements or similar
arrangements entered into by such Person providing for protection against
fluctuations in interest rates,

 

6

--------------------------------------------------------------------------------


 

currency exchange rates or commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.  For avoidance of
doubt, Hedge Agreements shall include any interest rate swap or similar
agreement that provides for the payment by the Borrower or any of its
Subsidiaries of amounts based upon a floating rate in exchange for receipt by
the Borrower or such Subsidiary of amounts based upon a fixed rate.

“Insurance”:  (i) all insurance policies covering any or all of the Collateral
(regardless of whether the Administrative Agent is the loss payee thereof) and
(ii) any key man life insurance policies.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.

“Investment Property”:  the collective reference to (i)  all “investment
property” as such term is defined in Section 9-102(a)(49) of  the New York UCC
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.

“Issuers”:  the collective reference to each issuer of a Pledged Security.

 “New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof,
including, without limitation, any of the foregoing referred to in Schedule 6,
(ii) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof,
including, without limitation, any of the foregoing referred to in Schedules 6,
and (iii) all rights to obtain any reissues or extensions of the foregoing.

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held

 

7

--------------------------------------------------------------------------------


 

by any Grantor (other than promissory notes issued in connection with extensions
of trade credit by any Grantor in the ordinary course of business).

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided,
that Excluded Assets shall not constitute Pledged Stock.

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, including, without limitation, all dividends or other
income from Investment Property, collections thereon or distributions or
payments with respect thereto.

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Secured Parties”:  the collective reference to the Administrative Agent, the
Other Agents, the Lenders (including any Issuing Lender in its capacity as
Issuing Lender), any Foreign Currency L/C Issuing Lenders and any Qualified
Counterparties.

“Securities Act”:  the Securities Act of 1933, as amended.

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty.

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedules 6.

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedules 6,
and (ii) the right to obtain all renewals thereof.

 

8

--------------------------------------------------------------------------------


 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

1.2.          Other Definitional Provisions.  (a)  The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.


(B)   THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(C)   WHERE THE CONTEXT REQUIRES, TERMS RELATING TO THE COLLATERAL OR ANY PART
THEREOF, WHEN USED IN RELATION TO A GRANTOR, SHALL REFER TO SUCH GRANTOR’S
COLLATERAL OR THE RELEVANT PART THEREOF.


SECTION 2.  GUARANTEE

 

2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, absolutely, unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations.


(B)   ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH GUARANTOR HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT WHICH CAN BE GUARANTEED
BY SUCH GUARANTOR UNDER APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
INSOLVENCY OF DEBTORS (AFTER GIVING EFFECT TO THE RIGHT OF CONTRIBUTION
ESTABLISHED IN SECTION 2.2).


(C)   EACH GUARANTOR AGREES THAT THE BORROWER OBLIGATIONS MAY AT ANY TIME AND
FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR HEREUNDER
WITHOUT IMPAIRING THE GUARANTEE CONTAINED IN THIS SECTION 2 OR AFFECTING THE
RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY HEREUNDER.


(D)   THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL FORCE AND
EFFECT UNTIL (SUBJECT TO REINSTATEMENT PURSUANT TO SECTION 2.6) ALL THE BORROWER
OBLIGATIONS AND THE OBLIGATIONS OF EACH GUARANTOR UNDER THE GUARANTEE CONTAINED
IN THIS SECTION 2 SHALL HAVE BEEN SATISFIED BY PAYMENT IN FULL, NO LETTER OF
CREDIT SHALL BE OUTSTANDING AND THE COMMITMENTS SHALL BE TERMINATED,
NOTWITHSTANDING THAT FROM TIME TO TIME DURING THE TERM OF THE CREDIT AGREEMENT
THE BORROWER MAY BE FREE FROM ANY BORROWER OBLIGATIONS.


(E)   NO PAYMENT MADE BY THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY THE ADMINISTRATIVE
AGENT OR ANY SECURED PARTY FROM THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY
SET-OFF OR APPROPRIATION OR APPLICATION AT ANY TIME OR FROM TIME TO TIME IN
REDUCTION OF OR IN PAYMENT OF THE BORROWER OBLIGATIONS SHALL BE DEEMED TO
MODIFY, REDUCE, RELEASE OR OTHERWISE AFFECT THE LIABILITY OF ANY GUARANTOR
HEREUNDER WHICH SHALL,

 

9

--------------------------------------------------------------------------------


 


NOTWITHSTANDING ANY SUCH PAYMENT (OTHER THAN ANY PAYMENT MADE BY SUCH GUARANTOR
IN RESPECT OF THE BORROWER OBLIGATIONS OR ANY PAYMENT RECEIVED OR COLLECTED FROM
SUCH GUARANTOR IN RESPECT OF THE BORROWER OBLIGATIONS), REMAIN LIABLE FOR THE
BORROWER OBLIGATIONS UP TO THE MAXIMUM LIABILITY OF SUCH GUARANTOR HEREUNDER
UNTIL (SUBJECT TO REINSTATEMENT PURSUANT TO SECTION 2.6) THE BORROWER
OBLIGATIONS ARE PAID IN FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE
COMMITMENTS ARE TERMINATED.

2.2.          Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the Secured Parties, and
each Subsidiary Guarantor shall remain liable to the Administrative Agent and
the Secured Parties for the full amount guaranteed by such Subsidiary Guarantor
hereunder.

2.3.          No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Secured Party
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Secured
Party for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Secured Parties by
the Borrower on account of the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Borrower Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.

2.4.          Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Secured Party, and the Credit Agreement and the other Loan

 

10

--------------------------------------------------------------------------------


 

Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in this Section 2 or, except as provided in
Section 7.2 hereof, any property subject thereto.

2.5.          Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. 
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower, any Guarantor or any other
Person against the Administrative Agent or any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance.  When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Administrative
Agent or any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Secured Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

11

--------------------------------------------------------------------------------


 

2.6.          Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7.          Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Payment Office specified in the Credit Agreement.


SECTION 3.  GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Administrative Agent, for the
ratable benefit of the Secured Parties, and hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in,
all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), in each
case as collateral security for the prompt and complete payment and performance
when due (whether at the stated maturity, by acceleration or otherwise) of such
Grantor’s Obligations:

(I)       ALL ACCOUNTS;

(II)      ALL CHATTEL PAPER;

(III)     ALL DOCUMENTS;

(IV)     ALL EQUIPMENT (OTHER THAN VEHICLES);

(V)      ALL  GENERAL INTANGIBLES;

(VI)     ALL INSTRUMENTS;

(VII)    ALL INTELLECTUAL PROPERTY;

(VIII)   ALL INVENTORY;

(IX)     ALL INVESTMENT PROPERTY;

(X)      ALL DEPOSIT ACCOUNTS;

(xi)     all Insurance;

 

(xii)    all Letter of Credit Rights;

 

(xiii)   all Goods and other personal property not otherwise described above;

 

 

12

--------------------------------------------------------------------------------


 

(xiv)   all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer printouts, tapes, disks
and other electronic storage media and similar items that at any time evidence
or contain information relating to any of the Collateral or are otherwise
necessary or helpful in the collection thereof or realization thereupon; and

 

(XI)   TO THE EXTENT NOT OTHERWISE INCLUDED, ALL OTHER PROPERTY OF THE GRANTOR
AND ALL PROCEEDS, PRODUCTS, ACCESSIONS, RENTS AND PROFITS OF ANY AND ALL OF THE
FOREGOING AND ALL COLLATERAL SECURITY, SUPPORTING OBLIGATIONS AND GUARANTEES
GIVEN BY ANY PERSON WITH RESPECT TO ANY OF THE FOREGOING;

PROVIDED, THAT THE COLLATERAL SHALL NOT INCLUDE ANY EXCLUDED ASSETS.


SECTION 4.  REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Administrative
Agent and each Secured Party that:

4.1.          Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Section 3 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and the Administrative Agent and each Secured
Party shall be entitled to rely on each of them as if they were fully set forth
herein, provided that each reference in each such representation and warranty to
the Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed
to be a reference to such Guarantor’s knowledge.

4.2.          Title; No Other Liens.  Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist or be incurred
on the Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others.  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement.

4.3.          Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement  upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and, if applicable, duly executed form), will constitute valid
perfected security interests in all of the Collateral subject hereto on the date
hereof in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor,
and are prior to all other Liens on the Collateral in existence on the date
hereof, except

 

13

--------------------------------------------------------------------------------


 

for (i) unrecorded Liens permitted by the Credit Agreement which have priority
over the Liens on the Collateral by operation of law and (ii) Liens described on
Schedule 7.

4.4.          Jurisdiction of Organization; Identification Number; Chief
Executive Office.  On the date hereof, such Grantor’s jurisdiction of
organization, identification number from the jurisdiction of organization (if
any), and the location of such Grantor’s chief executive office or sole place of
business, as the case may be, are specified on Schedule 4.  Such Grantor has
furnished to the Administrative Agent a certified charter, certificate of
incorporation or other organization document with respect to such Grantor and
(to the extent available from the relevant State) long-form good standing
certificate with respect to such Grantor as of a date which is recent to the
date hereof.

4.5.          Inventory and Equipment.  On the date hereof, the Inventory and
the Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

4.6.          Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

4.7.          Pledged Securities.  (a)  The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor (or 65% of the
voting Capital Stock of each Issuer that is an Excluded Foreign Subsidiary).


(B)   ALL THE SHARES OF THE PLEDGED STOCK HAVE BEEN DULY AND VALIDLY ISSUED AND
ARE FULLY PAID AND NONASSESSABLE.


(C)   EACH OF THE INTERCOMPANY NOTES CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE OBLIGOR WITH RESPECT THERETO, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS, AND, TO SUCH GRANTOR’S KNOWLEDGE, EACH OF THE OTHER PLEDGED NOTES
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE OBLIGOR WITH RESPECT
THERETO, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, IN EACH CASE, SUBJECT TO THE
EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.  NO
OBLIGOR WITH RESPECT TO ANY PLEDGED NOTE HAS ANY DEFENSE, OFFSET OR CONTRIBUTION
REGARDING PAYMENT OF SUCH PLEDGED NOTE.


(D)   SUCH GRANTOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD AND
MARKETABLE TITLE TO, THE PLEDGED SECURITIES PLEDGED BY IT HEREUNDER, FREE OF ANY
AND ALL LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT THE
SECURITY INTEREST CREATED BY THIS AGREEMENT AND LIENS PERMITTED BY THE CREDIT
AGREEMENT WHICH ATTACH TO SUCH PLEDGED SECURITIES WITHOUT SUCH GRANTOR’S
CONSENT.

4.8.          Receivables.  (a)  No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent in accordance with the
requirements hereof.


(B)   ON THE DATE HEREOF, NONE OF THE OBLIGORS ON ANY RECEIVABLES IS A
GOVERNMENTAL AUTHORITY.

 

14

--------------------------------------------------------------------------------


 


(C)   THE AMOUNTS REPRESENTED BY SUCH GRANTOR TO THE SECURED PARTIES FROM TIME
TO TIME AS OWING TO SUCH GRANTOR IN RESPECT OF THE RECEIVABLES WILL AT SUCH
TIMES BE ACCURATE.


4.9.   [RESERVED]

4.10.   Intellectual Property.  (a)  Schedule 6 lists, with respect to all
Intellectual Property owned by such Grantor in its own name on the date hereof,
all Patents, registrations and applications included in the Copyrights,
registrations and applications included in the Trademarks, registrations for
domain names actively used by the Grantors, and all written Copyright Licenses,
Trademark Licenses and Patent Licenses that grant exclusive rights to any of the
Grantors.


(B)   ON THE DATE HEREOF, ALL MATERIAL INTELLECTUAL PROPERTY IS VALID,
SUBSISTING, UNEXPIRED, HAS NOT BEEN ABANDONED AND, TO THE KNOWLEDGE OF SUCH
GRANTOR, IS ENFORCEABLE AND DOES NOT INFRINGE THE INTELLECTUAL PROPERTY RIGHTS
OF ANY OTHER PERSON.


(C)   EXCEPT AS SET FORTH IN SCHEDULE 6, ON THE DATE HEREOF, NONE OF THE
MATERIAL INTELLECTUAL PROPERTY IS THE SUBJECT OF ANY LICENSING OR FRANCHISE
AGREEMENT PURSUANT TO WHICH SUCH GRANTOR IS THE LICENSOR OR FRANCHISOR.


(D)   NO FINAL HOLDING, DECISION OR JUDGMENT HAS BEEN RENDERED BY ANY
GOVERNMENTAL AUTHORITY WHICH WOULD LIMIT, CANCEL OR QUESTION THE VALIDITY OF, OR
SUCH GRANTOR’S RIGHTS IN, ANY INTELLECTUAL PROPERTY IN ANY RESPECT THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EXCEPT THAT WITH
RESPECT TO THE INTELLECTUAL PROPERTY LISTED ON SCHEDULE 6, SUCH REPRESENTATION
IS TO THE KNOWLEDGE OF SUCH GRANTOR.


(E)   NO ACTION OR PROCEEDING IS PENDING, OR, TO THE KNOWLEDGE OF SUCH GRANTOR,
THREATENED, ON THE DATE HEREOF (I) SEEKING TO LIMIT, CANCEL OR QUESTION THE
VALIDITY OF ANY INTELLECTUAL PROPERTY OR SUCH GRANTOR’S OWNERSHIP INTEREST
THEREIN, OR (II) WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE VALUE OF ANY INTELLECTUAL PROPERTY, EXCEPT THAT WITH RESPECT TO
THE INTELLECTUAL PROPERTY LISTED ON SCHEDULE 6, SUCH REPRESENTATION IS TO THE
KNOWLEDGE OF SUCH GRANTOR.

4.11.   Vehicles.  On the date hereof, the aggregate book value of all Vehicles
owned by all Grantors is less than $1,000,000.


SECTION 5.  COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have been paid in full, no Letter of Credit shall be outstanding and the
Commitments shall have terminated:

5.1.          Covenants in the Credit Agreement.  In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 

15

--------------------------------------------------------------------------------


 

5.2.          Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security or Chattel
Paper, such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

5.3.          Maintenance of Insurance.  (a)  Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory, Equipment and Vehicles against loss by fire, explosion, theft and
such other casualties as may be reasonably satisfactory to the Administrative
Agent and (ii) to the extent reasonably requested by the Administrative Agent,
insuring such Grantor against liability for personal injury and property damage
relating to such Inventory, Equipment and Vehicles, and naming the
Administrative Agent for the ratable benefit of the Secured Parties, as an
additional insured party or loss payee, such policies to be in such form and
amounts and having such coverage as are customary in the same general area for
companies engaged in the same or a similar business as such Grantor.


(B)   SUCH GUARANTOR SHALL NOT PERMIT ANY CANCELLATION, MATERIAL REDUCTION IN
AMOUNT OR MATERIAL CHANGE IN COVERAGE OF ANY OF ITS INSURANCE POLICIES TO BE
EFFECTIVE UNTIL AT LEAST 30 DAYS AFTER RECEIPT BY THE ADMINISTRATIVE AGENT OF
WRITTEN NOTICE THEREOF. ALL SUCH INSURANCE SHALL (I) NAME THE ADMINISTRATIVE
AGENT AS AN ADDITIONAL INSURED PARTY OR LOSS PAYEE, (II) IF REASONABLY REQUESTED
BY THE ADMINISTRATIVE AGENT, INCLUDE A BREACH OF WARRANTY CLAUSE AND (III) BE
REASONABLY SATISFACTORY IN ALL OTHER RESPECTS TO THE ADMINISTRATIVE AGENT.


(C)   THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE LENDERS A
REPORT OF A REPUTABLE INSURANCE BROKER WITH RESPECT TO SUCH INSURANCE
SUBSTANTIALLY CONCURRENTLY WITH THE DELIVERY BY THE BORROWER TO THE
ADMINISTRATIVE AGENT OF ITS AUDITED FINANCIAL STATEMENTS FOR EACH FISCAL YEAR
AND SUCH SUPPLEMENTAL REPORTS WITH RESPECT THERETO AS THE ADMINISTRATIVE AGENT
MAY FROM TIME TO TIME REASONABLY REQUEST.


(D)   SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
CASUALTY PAYMENTS SHALL BE PAID TO THE RELEVANT GRANTOR.  IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, ALL CASUALTY PAYMENTS SHALL BE PAID TO THE
ADMINISTRATIVE AGENT FOR APPLICATION PURSUANT TO SECTION 2.7 OF THE CREDIT
AGREEMENT.

5.4.          Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any material
interest therein.

 

16

--------------------------------------------------------------------------------


 

5.5.          Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described in Section 4.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever.


(B)   SUCH GRANTOR WILL FURNISH TO THE ADMINISTRATIVE AGENT AND THE LENDERS FROM
TIME TO TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE
COLLATERAL AND SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.


(C)   AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL
BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED,
INCLUDING, WITHOUT LIMITATION, (I) THE FILING OF ANY FINANCING OR CONTINUATION
STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN EFFECT
IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTERESTS CREATED HEREBY AND
(II) IN THE CASE OF  INVESTMENT PROPERTY,  TAKING ANY ACTIONS NECESSARY TO
ENABLE THE ADMINISTRATIVE AGENT TO OBTAIN “CONTROL” (WITHIN THE MEANING OF THE
APPLICABLE UNIFORM COMMERCIAL CODE) WITH RESPECT THERETO.

5.6.          Changes in Name, etc.  Such Grantor will not, except upon 10 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of  all additional financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein:

(A)   CHANGE ITS JURISDICTION OF ORGANIZATION OR THE LOCATION OF ITS CHIEF
EXECUTIVE OFFICE OR SOLE PLACE OF BUSINESS FROM THAT REFERRED TO IN SECTION 4.3;
OR

(B)   CHANGE ITS NAME.

5.7.          Notices.  Such Grantor will advise the Administrative Agent and
the Lenders promptly, in reasonable detail, of:


(A)   ANY LIEN (OTHER THAN SECURITY INTERESTS CREATED HEREBY OR LIENS PERMITTED
UNDER THE CREDIT AGREEMENT) ON ANY OF THE COLLATERAL WHICH WOULD ADVERSELY
AFFECT THE ABILITY OF THE ADMINISTRATIVE AGENT TO EXERCISE ANY OF ITS REMEDIES
HEREUNDER; AND


(B)   OF THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE VALUE OF THE COLLATERAL OR ON
THE SECURITY INTERESTS CREATED HEREBY.

5.8.          Pledged Securities.  (a)  If such Grantor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Capital Stock of any Issuer, whether in addition to, in substitution of, as
a conversion of,

 

17

--------------------------------------------------------------------------------


 

or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Secured Parties, hold the same in trust for the Administrative
Agent and the Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, that in no event shall more than 65% of
the voting Capital Stock of any Excluded Foreign Subsidiary be required to be
pledged hereunder.  Any sums paid upon or in respect of the Pledged Securities
upon the liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, be delivered to the Administrative Agent
to be held by it hereunder as additional collateral security for the
Obligations.  If any sums of money or property so paid or distributed in respect
of the Pledged Securities shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to the Administrative Agent,
hold such money or property in trust for the Secured Parties, segregated from
other funds of such Grantor, as additional collateral security for the
Obligations; provided that the Grantors may pay cash dividends as permitted by
the Credit Agreement.  Notwithstanding the foregoing, the Grantors shall not be
required to pay over to the Administrative Agent or deliver to the
Administrative Agent as Collateral any proceeds of any liquidation or
dissolution of any Issuer, or any distribution of capital or property in respect
of any Investment Property, to the extent that (i) such liquidation, dissolution
or distribution would be permitted by the Credit Agreement and  (ii) the
proceeds thereof are applied toward prepayment of Loans and reduction of
Commitments to the extent required by the Credit Agreement.


(B)   WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, SUCH
GRANTOR WILL NOT (I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT, ANY
ISSUER TO ISSUE ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OR TO ISSUE
ANY OTHER SECURITIES CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR
EXCHANGE FOR ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OF ANY ISSUER,
EXCEPT TO THE EXTENT THAT ANY SUCH SECURITIES SO ISSUED ARE PLEDGED HEREUNDER,
(II) SELL, ASSIGN, TRANSFER, EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY
OPTION WITH RESPECT TO, THE PLEDGED SECURITIES OR PROCEEDS THEREOF (EXCEPT
PURSUANT TO A TRANSACTION EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT), (III)
CREATE, INCUR OR PERMIT TO EXIST ANY LIEN OR OPTION IN FAVOR OF, OR ANY CLAIM OF
ANY PERSON WITH RESPECT TO, ANY OF THE PLEDGED SECURITIES OR PROCEEDS THEREOF,
OR ANY INTEREST THEREIN, EXCEPT FOR THE SECURITY INTERESTS CREATED BY THIS
AGREEMENT AND LIENS PERMITTED BY THE CREDIT AGREEMENT WHICH ATTACH TO SUCH
PLEDGED SECURITIES WITHOUT SUCH GRANTOR’S CONSENT OR (IV) ENTER INTO ANY
AGREEMENT OR UNDERTAKING (OTHER THAN THE LOAN DOCUMENTS AND THE CAPITAL MARKETS
INDENTURES) RESTRICTING THE RIGHT OR ABILITY OF SUCH GRANTOR OR THE
ADMINISTRATIVE AGENT TO SELL, ASSIGN OR TRANSFER ANY OF THE PLEDGED SECURITIES
OR PROCEEDS THEREOF.


(C)   IN THE CASE OF EACH GRANTOR WHICH IS AN ISSUER, SUCH ISSUER AGREES THAT
(I) IT WILL BE BOUND BY THE TERMS OF THIS AGREEMENT RELATING TO THE PLEDGED
SECURITIES ISSUED BY IT AND


 

18

--------------------------------------------------------------------------------


 


WILL COMPLY WITH SUCH TERMS INSOFAR AS SUCH TERMS ARE APPLICABLE TO IT, (II) IT
WILL NOTIFY THE ADMINISTRATIVE AGENT PROMPTLY IN WRITING OF THE OCCURRENCE OF
ANY OF THE EVENTS DESCRIBED IN SECTION 5.8(A) WITH RESPECT TO THE PLEDGED
SECURITIES ISSUED BY IT AND (III) THE TERMS OF SECTIONS 6.3(C) AND 6.7 SHALL
APPLY TO IT, MUTATIS MUTANDIS, WITH RESPECT TO ALL ACTIONS THAT MAY BE REQUIRED
OF IT PURSUANT TO SECTION 6.3(C) OR 6.7 WITH RESPECT TO THE PLEDGED SECURITIES
ISSUED BY IT.


(D)   EACH ISSUER THAT IS A PARTNERSHIP OR A LIMITED LIABILITY COMPANY (I)
CONFIRMS THAT NONE OF THE TERMS OF ANY EQUITY INTEREST ISSUED BY IT PROVIDES
THAT SUCH EQUITY INTEREST IS A “SECURITY” WITHIN THE MEANING OF SECTIONS 8-102
AND 8-103 OF THE NEW YORK UCC (A “SECURITY”), (II) AGREES THAT IT WILL TAKE NO
ACTION TO CAUSE OR PERMIT ANY SUCH EQUITY INTEREST TO BECOME A SECURITY, (III)
AGREES THAT IT WILL NOT ISSUE ANY CERTIFICATE REPRESENTING ANY SUCH EQUITY
INTEREST AND (IV) AGREES THAT IF, NOTWITHSTANDING THE FOREGOING, ANY SUCH EQUITY
INTEREST SHALL BE OR BECOME A SECURITY, SUCH ISSUER WILL (AND THE GRANTOR THAT
HOLDS SUCH EQUITY INTEREST HEREBY INSTRUCTS SUCH ISSUER TO) COMPLY WITH
INSTRUCTIONS ORIGINATED BY THE ADMINISTRATIVE AGENT WITHOUT FURTHER CONSENT BY
SUCH GRANTOR.

5.9.          Receivables.  (a)  Other than in the ordinary course of business
consistent with its past practice, such Grantor will not (i) grant any extension
of the time of payment of any material Receivable, (ii) compromise or settle any
material Receivable for less than the full amount thereof, (iii) release, wholly
or partially, any Person liable for the payment of any material Receivable, (iv)
allow any credit or discount whatsoever on any material Receivable or (v) amend,
supplement or modify any material Receivable in any manner that could adversely
affect the value thereof.


(B)   SUCH GRANTOR WILL DELIVER TO THE ADMINISTRATIVE AGENT A COPY OF EACH
MATERIAL DEMAND, NOTICE OR DOCUMENT RECEIVED BY IT THAT QUESTIONS OR CALLS INTO
DOUBT THE VALIDITY OR ENFORCEABILITY OF MORE THAN 5% OF THE AGGREGATE AMOUNT OF
THE THEN OUTSTANDING RECEIVABLES.


5.10.   [RESERVED]

5.11.   Intellectual Property.  (a)  Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark in order to maintain
such Trademark in full force free from any claim of abandonment for non-use,
except in connection with Dispositions permitted pursuant to Section 6.5 of the
Credit Agreement or the non-use of a given Trademark for specific goods and
services in the ordinary course of business, (ii) maintain as in the past the
quality of products and services offered under such Trademark, and (iii) use
such Trademark with the appropriate notice of registration and all other notices
and legends required by applicable Requirements of Law.


(B)   SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT (AND NOT PERMIT
ANY LICENSEE OR SUBLICENSEE THEREOF TO) KNOWINGLY DO ANY ACT OR KNOWINGLY OMIT
TO DO ANY ACT WHEREBY ANY (I) MATERIAL TRADEMARK MAY BECOME INVALIDATED OR
IMPAIRED IN ANY WAY, (II) MATERIAL PATENT MAY BECOME FORFEITED, ABANDONED OR
DEDICATED TO THE PUBLIC, OR (III) MATERIAL COPYRIGHTS MAY BECOME INVALIDATED OR
OTHERWISE IMPAIRED OR FALL INTO THE PUBLIC DOMAIN.


(C)   SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT KNOWINGLY DO
ANY ACT THAT INFRINGES THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.

 

19

--------------------------------------------------------------------------------


 


(D)   SUCH GRANTOR WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS
IMMEDIATELY IF IT KNOWS, OR HAS REASON TO KNOW, THAT ANY APPLICATION OR
REGISTRATION RELATING TO ANY MATERIAL INTELLECTUAL PROPERTY HAS BECOME, OR IS
REASONABLY LIKELY TO BECOME, FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC, OR
OF ANY MATERIAL ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING, WITHOUT
LIMITATION, THE INSTITUTION OF, OR ANY SUCH MATERIAL DETERMINATION OR
DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR TRIBUNAL IN ANY COUNTRY)
REGARDING SUCH GRANTOR’S OWNERSHIP OF, OR THE VALIDITY OF, ANY MATERIAL
INTELLECTUAL PROPERTY OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME OR TO OWN AND
MAINTAIN THE SAME.


(E)   TO THE EXTENT A BREACH OF SECTIONS 5.11(A), (B), (C) OR (D) WOULD RESULT
IN AN EVENT OF DEFAULT, IT SHALL NOT BE CONSIDERED AN EVENT OF DEFAULT IF SUCH
BREACH IS CURED WITHIN 30 DAYS AFTER WRITTEN NOTICE FROM THE ADMINISTRATIVE
AGENT AND RESULTS IN NO MATERIAL ADVERSE AFFECT TO THE AFFECTED INTELLECTUAL
PROPERTY.


(F)    WHENEVER SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT, EMPLOYEE,
LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION FOR THE REGISTRATION OF ANY
INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE
UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, AS APPLICABLE, SUCH GRANTOR SHALL
REPORT SUCH FILING TO THE ADMINISTRATIVE AGENT WITHIN 30 BUSINESS DAYS AFTER THE
LAST DAY OF THE FISCAL QUARTER IN WHICH SUCH FILING OCCURS, PROVIDED THAT
FAILURE TO GIVE NOTICE SHALL NOT BE DEEMED AN EVENT OF DEFAULT IF NOTICE IS
GIVEN WITH REASONABLE TIME SUCH THAT THERE IS NO MATERIAL ADVERSE EFFECT.  UPON
WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL EXECUTE AND
DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND
PAPERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EVIDENCE THE
ADMINISTRATIVE AGENT’S AND THE SECURED PARTIES’ SECURITY INTEREST IN ANY
COPYRIGHT, PATENT OR TRADEMARK AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH
GRANTOR RELATING THERETO OR REPRESENTED THEREBY, TO THE EXTENT SUCH SECURITY
INTEREST MAY BE PERFECTED BY FILINGS WITH A GOVERNMENTAL AUTHORITY IN THE UNITED
STATES.


(G)   CONSISTENT WITH SUCH GRANTOR’S REASONABLE BUSINESS JUDGMENT, SUCH GRANTOR
WILL TAKE ALL REASONABLE AND NECESSARY STEPS, INCLUDING, WITHOUT LIMITATION, IN
ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED
STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER COUNTRY OR
ANY POLITICAL SUBDIVISION THEREOF, AS APPLICABLE, TO MAINTAIN AND PURSUE EACH
APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION) AND TO MAINTAIN EACH
REGISTRATION OF THE MATERIAL INTELLECTUAL PROPERTY, INCLUDING, WITHOUT
LIMITATION, FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE AND AFFIDAVITS
OF INCONTESTABILITY.


(H)   IN THE EVENT THAT ANY GRANTOR BECOMES AWARE THAT ANY MATERIAL INTELLECTUAL
PROPERTY IS INFRINGED, MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH GRANTOR
SHALL (I) TAKE SUCH ACTIONS AS SUCH GRANTOR SHALL REASONABLY DEEM APPROPRIATE
UNDER THE CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY AND (II) PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT AFTER IT LEARNS THEREOF AND TAKE SUCH ACTION
AGAINST SUCH THIRD PARTY AS IT REASONABLY DEEMS APPROPRIATE UNDER THE
CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, SUING FOR INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, SEEKING INJUNCTIVE RELIEF WHERE APPROPRIATE AND
RECOVERING ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR
DILUTION.

 

20

--------------------------------------------------------------------------------


 

5.12.   Deposit Accounts.  Upon the request of the Administrative Agent at any
time when an Event of Default shall have occurred and be continuing, promptly
take all actions necessary to cause the Administrative Agent to have “control”
(within the meaning of Section 9-314 of the New York UCC) of any Deposit Account
of any Grantor in which the daily average amount on deposit, during the 30-day
period preceding such request by the Administrative Agent, was in excess of
$1,000,000.


SECTION 6.  REMEDIAL PROVISIONS

6.1.          Certain Matters Relating to Receivables.  (a)  The Administrative
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Administrative
Agent may require in connection with such test verifications.  At any time and
from time to time, upon the Administrative Agent’s request and at the expense of
the relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish to the Administrative
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Receivables, but not more frequently than annually if no
Event of Default shall have occurred and be continuing; provided, however, that
if no Event of Default shall have occurred and be continuing, the Administrative
Agent may not contact any obligor under any Receivable in its own name.


(B)   THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES EACH GRANTOR TO COLLECT SUCH
GRANTOR’S RECEIVABLES, SUBJECT TO THE ADMINISTRATIVE AGENT’S DIRECTION AND
CONTROL, AND THE ADMINISTRATIVE AGENT MAY CURTAIL OR TERMINATE SAID AUTHORITY AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.
 IF REQUIRED BY THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY PAYMENTS OF RECEIVABLES, WHEN
COLLECTED BY ANY GRANTOR, (I) SHALL BE FORTHWITH (AND, IN ANY EVENT, WITHIN TWO
BUSINESS DAYS) DEPOSITED BY SUCH GRANTOR IN THE EXACT FORM RECEIVED, DULY
INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT IF REQUIRED, IN A
COLLATERAL ACCOUNT MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT, SUBJECT TO WITHDRAWAL BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE SECURED PARTIES ONLY AS PROVIDED IN SECTION 6.5, AND (II) UNTIL
SO TURNED OVER, SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE ADMINISTRATIVE
AGENT AND THE SECURED PARTIES, SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR. 
EACH SUCH DEPOSIT OF PROCEEDS OF RECEIVABLES SHALL BE ACCOMPANIED BY A REPORT
IDENTIFYING IN REASONABLE DETAIL THE NATURE AND SOURCE OF THE PAYMENTS INCLUDED
IN THE DEPOSIT.


(C)   AT THE ADMINISTRATIVE AGENT’S REQUEST, EACH GRANTOR SHALL DELIVER TO THE
ADMINISTRATIVE AGENT ALL ORIGINAL AND OTHER DOCUMENTS EVIDENCING, AND RELATING
TO, THE AGREEMENTS AND TRANSACTIONS WHICH GAVE RISE TO THE RECEIVABLES,
INCLUDING, WITHOUT LIMITATION, ALL ORIGINAL ORDERS, INVOICES AND SHIPPING
RECEIPTS.

 

21

--------------------------------------------------------------------------------


 

6.2.          Communications with Obligors; Grantors Remain Liable.  (a)  The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.


(B)   UPON THE REQUEST OF THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL
NOTIFY OBLIGORS ON THE RECEIVABLES THAT THE RECEIVABLES HAVE BEEN ASSIGNED TO
THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES AND THAT
PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT.


(C)   ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR SHALL REMAIN
LIABLE UNDER EACH OF THE RECEIVABLES TO OBSERVE AND PERFORM ALL THE CONDITIONS
AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT THEREUNDER, ALL IN ACCORDANCE
WITH THE TERMS OF ANY AGREEMENT GIVING RISE THERETO.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY SECURED PARTY SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY
RECEIVABLE (OR ANY AGREEMENT GIVING RISE THERETO) OR CONTRACT BY REASON OF OR
ARISING OUT OF THIS AGREEMENT OR THE RECEIPT BY THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY OF ANY PAYMENT RELATING THERETO, NOR SHALL THE ADMINISTRATIVE
AGENT OR ANY SECURED PARTY BE OBLIGATED IN ANY MANNER TO PERFORM ANY OF THE
OBLIGATIONS OF ANY GRANTOR UNDER OR PURSUANT TO ANY RECEIVABLE (OR ANY AGREEMENT
GIVING RISE THERETO) OR CONTRACT, TO MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS TO
THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS TO THE
SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR FILE ANY
CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE PAYMENT
OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED
AT ANY TIME OR TIMES.

6.3.          Pledged Stock.  (a) Unless an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends and other distributions paid in respect of the
Pledged Stock and all payments made in respect of the Pledged Notes, in each
case paid in the normal course of business of the relevant Issuer and consistent
with past practice, to the extent permitted in the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast or corporate right exercised or
other action taken which would impair the Collateral in any material respect or
which would result in any violation of any provision of the Credit Agreement,
this Agreement or any other Loan Document.


(B)   IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE SUCH RIGHTS TO
THE RELEVANT GRANTOR OR GRANTORS, (I) THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS, PAYMENTS OR OTHER PROCEEDS PAID IN
RESPECT OF THE PLEDGED SECURITIES AND MAKE APPLICATION THEREOF TO THE
OBLIGATIONS IN THE ORDER SET FORTH IN SECTION 6.5, AND (II) ANY OR ALL OF THE
PLEDGED SECURITIES SHALL BE REGISTERED IN THE NAME OF THE ADMINISTRATIVE AGENT
OR ITS NOMINEE, AND THE ADMINISTRATIVE AGENT OR ITS NOMINEE MAY THEREAFTER
EXERCISE (X) ALL VOTING, CORPORATE AND OTHER RIGHTS PERTAINING TO SUCH PLEDGED
SECURITIES AT ANY MEETING OF SHAREHOLDERS OF THE RELEVANT ISSUER OR ISSUERS OR
OTHERWISE AND (Y) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE AND SUBSCRIPTION
AND ANY OTHER

 

22

--------------------------------------------------------------------------------


 


RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH PLEDGED SECURITIES AS IF IT
WERE THE ABSOLUTE OWNER THEREOF (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO
EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE PLEDGED SECURITIES UPON THE
MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL
CHANGE IN THE CORPORATE STRUCTURE OF ANY ISSUER, OR UPON THE EXERCISE BY ANY
GRANTOR OR THE ADMINISTRATIVE AGENT OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING
TO SUCH PLEDGED SECURITIES, AND IN CONNECTION THEREWITH, THE RIGHT TO DEPOSIT
AND DELIVER ANY AND ALL OF THE PLEDGED SECURITIES WITH ANY COMMITTEE,
DEPOSITARY, TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS
AND CONDITIONS AS THE ADMINISTRATIVE AGENT MAY DETERMINE), ALL WITHOUT LIABILITY
EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY IT, BUT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY TO ANY GRANTOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR
OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING.


(C)   EACH GRANTOR HEREBY AUTHORIZES AND INSTRUCTS EACH ISSUER OF ANY PLEDGED
SECURITIES PLEDGED BY SUCH GRANTOR HEREUNDER TO (I) COMPLY WITH ANY INSTRUCTION
RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN WRITING THAT (X) STATES THAT AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (Y) IS OTHERWISE IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR FURTHER
INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT EACH ISSUER SHALL
BE FULLY PROTECTED IN SO COMPLYING, AND (II) UNLESS OTHERWISE EXPRESSLY
PERMITTED HEREBY, PAY ANY DIVIDENDS OR OTHER PAYMENTS WITH RESPECT TO THE
PLEDGED SECURITIES DIRECTLY TO THE ADMINISTRATIVE AGENT.

6.4.          Proceeds to be Turned Over To Administrative Agent.  In addition
to the rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Administrative Agent and the Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required).  All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control.  All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 6.5.

6.5.          Application of Proceeds.  If an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata

 

23

--------------------------------------------------------------------------------


 

among the Secured Parties according to the amounts of the Obligations then due
and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties;

Fourth, to the Administrative Agent, for application by it towards replacement
of outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Secured Parties on terms and conditions satisfactory to the Administrative
Agent and each applicable Issuing Lender; and

Fifth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

6.6.          Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law.  Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Administrative Agent
or any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released.  Each Grantor further agrees, at the Administrative Agent’s request,
to assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere.  The Administrative Agent shall apply the
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as the Administrative Agent may elect, and only after such
application and after the payment by the Administrative Agent of any other

 

24

--------------------------------------------------------------------------------


 

amount required by any provision of law, including, without limitation, Section
9-615(a)(3) of the New York UCC, need the Administrative Agent account for the
surplus, if any, to any Grantor.  To the extent permitted by applicable law,
each Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any Secured Party arising out of the exercise by them of
any rights hereunder.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

6.7.          Registration Rights.  (a)  If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Stock pursuant
to Section 6.6, and if in the opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.


(B)   EACH GRANTOR RECOGNIZES THAT THE ADMINISTRATIVE AGENT MAY BE UNABLE TO
EFFECT A PUBLIC SALE OF ANY OR ALL THE PLEDGED STOCK, BY REASON OF CERTAIN
PROHIBITIONS CONTAINED IN THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES
THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL BE OBLIGED TO AGREE,
AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH
GRANTOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES
AND OTHER TERMS LESS FAVORABLE THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL BE
DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER.  THE
ADMINISTRATIVE AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE
PLEDGED STOCK FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO
REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT, OR UNDER
APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH ISSUER WOULD AGREE TO DO SO.


(C)   EACH GRANTOR AGREES TO USE ITS BEST EFFORTS TO DO OR CAUSE TO BE DONE ALL
SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE SUCH SALE OR SALES OF ALL OR ANY
PORTION OF THE PLEDGED STOCK PURSUANT TO THIS SECTION 6.7 VALID AND BINDING AND
IN COMPLIANCE WITH ANY AND ALL OTHER APPLICABLE REQUIREMENTS OF LAW.  EACH
GRANTOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN THIS
SECTION 6.7 WILL CAUSE IRREPARABLE INJURY TO THE ADMINISTRATIVE AGENT AND THE
SECURED PARTIES, THAT THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES HAVE NO
ADEQUATE


 

25

--------------------------------------------------------------------------------


 


REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A CONSEQUENCE, THAT EACH AND
EVERY COVENANT CONTAINED IN THIS SECTION 6.7 SHALL BE SPECIFICALLY ENFORCEABLE
AGAINST SUCH GRANTOR, AND SUCH GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT
ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT
FOR A DEFENSE THAT NO EVENT OF DEFAULT HAS OCCURRED.

6.8.          Waiver; Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any Secured Party to collect
such deficiency.


SECTION 7.  THE ADMINISTRATIVE AGENT

7.1.          Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) 
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(I)            IN THE NAME OF SUCH GRANTOR OR ITS OWN NAME, OR OTHERWISE, TAKE
POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR
OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY RECEIVABLE OR CONTRACT
OR WITH RESPECT TO ANY OTHER COLLATERAL AND FILE ANY CLAIM OR TAKE ANY OTHER
ACTION OR PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED
APPROPRIATE BY THE ADMINISTRATIVE AGENT FOR THE PURPOSE OF COLLECTING ANY AND
ALL SUCH MONEYS DUE UNDER ANY RECEIVABLE OR CONTRACT OR WITH RESPECT TO ANY
OTHER COLLATERAL WHENEVER PAYABLE;

(II)           IN THE CASE OF ANY INTELLECTUAL PROPERTY, EXECUTE AND DELIVER,
AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS
THE ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE ADMINISTRATIVE AGENT’S AND
THE SECURED PARTIES’ SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE
GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED
THEREBY;

(III)          PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR
THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY INSURANCE CALLED
FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF THE PREMIUMS
THEREFOR AND THE COSTS THEREOF;

(IV)          EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SECTION 6.6
OR 6.7, ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR
TRANSFER WITH RESPECT TO THE COLLATERAL; AND

(V)           (1) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE
COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER
DIRECTLY TO THE

 

26

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT SHALL DIRECT; (2) ASK OR
DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS,
CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT OF OR
ARISING OUT OF ANY COLLATERAL; (3) SIGN AND INDORSE ANY INVOICES, FREIGHT OR
EXPRESS BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST
DEBTORS, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION
WITH ANY OF THE COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR
PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO
COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN
RESPECT OF ANY COLLATERAL; (5) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT
AGAINST SUCH GRANTOR WITH RESPECT TO ANY COLLATERAL; (6) SETTLE, COMPROMISE OR
ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE
SUCH DISCHARGES OR RELEASES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE;
(7) ASSIGN ANY COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH THE GOODWILL OF THE
BUSINESS TO WHICH ANY SUCH COPYRIGHT, PATENT OR TRADEMARK PERTAINS), THROUGHOUT
THE WORLD FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH MANNER, AS THE
ADMINISTRATIVE AGENT SHALL IN ITS SOLE DISCRETION DETERMINE; AND (8) GENERALLY,
SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL
WITH ANY OF THE COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE ADMINISTRATIVE
AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND DO, AT THE
ADMINISTRATIVE AGENT’S OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR FROM
TIME TO TIME, ALL ACTS AND THINGS WHICH THE ADMINISTRATIVE AGENT DEEMS NECESSARY
TO PROTECT, PRESERVE OR REALIZE UPON THE COLLATERAL AND THE ADMINISTRATIVE
AGENT’S AND THE SECURED PARTIES’ SECURITY INTERESTS THEREIN AND TO EFFECT THE
INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.


(B)   IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS AGREEMENTS
CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION FOLLOWING NOTICE TO
SUCH GRANTOR OF SUCH FAILURE, BUT WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM
OR COMPLY, OR OTHERWISE CAUSE PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.


(C)   THE EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION WITH
ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 7.1, TOGETHER WITH INTEREST
THEREON AT A RATE PER ANNUM EQUAL TO THE RATE PER ANNUM AT WHICH INTEREST WOULD
THEN BE PAYABLE ON PAST DUE REVOLVING CREDIT LOANS THAT ARE BASE RATE LOANS
UNDER THE CREDIT AGREEMENT, FROM THE DATE OF PAYMENT BY THE ADMINISTRATIVE AGENT
TO THE DATE REIMBURSED BY THE RELEVANT GRANTOR, SHALL BE PAYABLE BY SUCH GRANTOR
TO THE ADMINISTRATIVE AGENT ON DEMAND.


(D)   EACH GRANTOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL LAWFULLY DO OR
CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS, AUTHORIZATIONS AND AGENCIES
CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE
UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS CREATED HEREBY ARE
RELEASED.

7.2.          Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession,

 

27

--------------------------------------------------------------------------------


 

under Section 9-207 of the New York UCC or otherwise, shall be to deal with it
in the same manner as the Administrative Agent deals with similar property for
its own account.  Neither the Administrative Agent, any Secured Party nor any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof. 
The powers conferred on the Administrative Agent and the Secured Parties
hereunder are solely to protect the Administrative Agent’s and the Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Party to exercise any such powers.  The
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

7.3.          Financing Statements.  Pursuant to the New York UCC or any other
applicable law, each Grantor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement.  Each Grantor authorizes the Administrative Agent to
use the collateral description “all personal property” or “all assets” in any
such financing statements.  Each Grantor hereby ratifies and authorizes the
filing by the Administrative Agent of any financing statement with respect to
the Collateral made prior to the date hereof.

7.4.          Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor or other Person
(except a Lender) shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.  Notwithstanding any other provision herein
or in any Loan Document, the only duty or responsibility of the Administrative
Agent to any Qualified Counterparty or to any Foreign Currency L/C Issuing
Lender, in its capacity as such, under this Agreement is the duty to remit to
such Qualified Counterparty or such Foreign Currency L/C Issuing Lender any
amounts to which it is entitled pursuant to Section 6.5.


SECTION 8.  MISCELLANEOUS

8.1.          Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement.

28

--------------------------------------------------------------------------------


 

8.2.          Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

8.3.          No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent or any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

8.4.          Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees
to pay or reimburse each Secured Party and the Administrative Agent for all its
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Secured
Party and of counsel to the Administrative Agent.


(B)   EACH GUARANTOR AGREES (SUBJECT TO SECTION 2.15 OF THE CREDIT AGREEMENT) TO
PAY, AND TO SAVE THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES HARMLESS FROM,
ANY AND ALL LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN PAYING,
ANY AND ALL STAMP, EXCISE, SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR
DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL OR IN CONNECTION
WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(C)   EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT AND THE
SECURED PARTIES HARMLESS FROM, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT TO THE EXTENT THE
BORROWER WOULD BE REQUIRED TO DO SO PURSUANT TO SECTION 9.5 OF THE CREDIT
AGREEMENT.


(D)   THE AGREEMENTS IN THIS SECTION SHALL SURVIVE REPAYMENT OF THE OBLIGATIONS
AND ALL OTHER AMOUNTS PAYABLE UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

8.5.          Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Secured Parties and their successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement (except by operation of

 

29

--------------------------------------------------------------------------------


 

law as a result of a merger permitted by the Credit Agreement) without the prior
written consent of the Administrative Agent and each Lender and any attempted
such assignment, transfer or delegation without such consents shall be null and
void.

8.6.          Set-Off.  Each Grantor hereby irrevocably authorizes the
Administrative Agent and each Secured Party at any time and from time to time
while an Event of Default shall have occurred and be continuing, without notice
to such Grantor or any other Grantor, any such notice being expressly waived by
each Grantor, to set off and appropriate and apply any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Administrative Agent or such Secured Party to or for the
credit or the account of such Grantor, or any part thereof in such amounts as
the Administrative Agent or such Secured Party may elect, against and on account
of the obligations and liabilities of such Grantor to the Administrative Agent
or such Secured Party hereunder and claims of every nature and description of
the Administrative Agent or such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, under any other
Loan Document or otherwise, as the Administrative Agent or such Secured Party
may elect, whether or not the Administrative Agent or any Secured Party has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured.  The Administrative Agent and each Secured Party
shall notify such Grantor promptly of any such set-off and the application made
by the Administrative Agent or such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Administrative Agent and each
Secured Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.

8.7.          Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8.          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.9.          Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

8.10.      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Grantors, the Administrative Agent and the Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

30

--------------------------------------------------------------------------------


 

8.11.      GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12.      Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably
and unconditionally:

(A)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;

(B)   CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)   AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH GRANTOR AT ITS
ADDRESS REFERRED TO IN SECTION 8.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(D)   AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(E)   WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

8.13.      Acknowledgments.  Each Grantor hereby acknowledges that:

(A)   IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;

(B)   NEITHER THE ADMINISTRATIVE AGENT NOR ANY SECURED PARTY HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY GRANTOR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE GRANTORS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE SECURED
PARTIES, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT
OF DEBTOR AND CREDITOR; AND

(C)   NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
SECURED PARTIES OR AMONG THE GRANTORS AND THE SECURED PARTIES.

 

31

--------------------------------------------------------------------------------


 

8.14.     Additional Grantors.  Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 5.10 of the Credit
Agreement  shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15.     Releases.  (a)            At such time as the Borrower Revolving
Credit Obligations and any obligations owing pursuant to this Agreement shall
have been indefeasibly paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.  At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.


(B)   IF ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF BY ANY GRANTOR IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT, THEN THE
ADMINISTRATIVE AGENT, AT THE REQUEST AND SOLE EXPENSE OF SUCH GRANTOR, SHALL
EXECUTE AND DELIVER TO SUCH GRANTOR ALL RELEASES OR OTHER DOCUMENTS REASONABLY
NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON SUCH
COLLATERAL.  AT THE REQUEST AND SOLE EXPENSE OF THE BORROWER, A SUBSIDIARY
GUARANTOR SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER IN THE EVENT THAT ALL
THE CAPITAL STOCK OF SUCH SUBSIDIARY GUARANTOR SHALL BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT;
PROVIDED THAT THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT, AT
LEAST 10 BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED RELEASE, A WRITTEN
REQUEST FOR RELEASE IDENTIFYING THE RELEVANT SUBSIDIARY GUARANTOR AND THE TERMS
OF THE SALE OR OTHER DISPOSITION IN REASONABLE DETAIL, INCLUDING THE PRICE
THEREOF AND ANY EXPENSES IN CONNECTION THEREWITH, TOGETHER WITH A CERTIFICATION
BY THE BORROWER STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


(C)   NO CONSENT OF ANY QUALIFIED COUNTERPARTY OR FOREIGN CURRENCY L/C ISSUING
LENDER, IN ITS CAPACITY AS SUCH, SHALL BE REQUIRED FOR ANY ACTION UNDER THIS
AGREEMENT, THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION,  RELEASE OF COLLATERAL OR GUARANTORS PURSUANT TO THIS SECTION.

8.16   WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

B&G FOODS, INC.

 

BGH  HOLDINGS, INC.

 

BLOCH & GUGGENHEIMER, INC.

 

POLANER, INC.

 

TRAPPEY’S FINE FOODS, INC.

 

MAPLE GROVE FARMS OF VERMONT, INC.

 

HERITAGE ACQUISITION CORP.

 

ORTEGA HOLDINGS INC.

 

WILLIAM UNDERWOOD COMPANY

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

 

Name:  Robert C. Cantwell

 

 

Title:

 

 

33

--------------------------------------------------------------------------------


 

 

 

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

 

34

--------------------------------------------------------------------------------


 

 

Schedule 2

 

DESCRIPTION OF PLEDGED SECURITIES

Pledged Stock:

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Notes:

 

Issuer

 

Payee

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Schedule 3


FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

[List each office where a financing statement is to be filed]

 

Patent and Trademark Filings

[List all filings]

 

 

Actions with respect to Pledged Stock

 

Other Actions

 

[Describe other actions to be taken]


Schedule 4

JURISDICTION OF ORGANIZATION, IDENTIFICATION NUMBER AND
LOCATION OF CHIEF EXECUTIVE OFFICE

 

 

 

 

Jurisdiction of

 

Identification

 

Location of Chief

Grantor

 

Organization

 

Number      

 

Executive Office

 

 


 

Schedule 5

 

LOCATION OF INVENTORY AND EQUIPMENT

 

Grantor

 

Locations

 

 


Schedule 6

 

COPYRIGHTS AND COPYRIGHT LICENSES

 

PATENTS AND PATENT LICENSES

 

TRADEMARKS AND TRADEMARK LICENSES


Schedule 7

EXISTING PRIOR LIENS

 

 


ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of October 14, 2004 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Lehman Commercial Paper Inc., as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Secured Parties as follows:

1.             The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) of
the Agreement with respect to the Pledged Securities issued by it.

2.             The terms of Sections 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

By:

 

 

 

 

Title

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Fax:

 

 


Exhibit 10.2

Annex 1 to
Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of [                           ], made by
[                           ] (the “Additional Grantor”), in favor of LEHMAN
COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in the Credit
Agreement.

W I T N E S S E T H :

WHEREAS, B&G FOODS, INC. (the “Borrower”), the Lenders, the Administrative
Agent, and others have entered into the Credit Agreement, dated as of October
14, 2004 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of October 14, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), in favor of the Administrative Agent, for the ratable
benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

Guarantee and Collateral Agreement.  By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 8.14 of the Guarantee
and Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules ____________*** to the Guarantee
and Collateral Agreement.  The Additional Grantor hereby represents and warrants
that, with respect to itself, each of the representations and warranties
contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.

--------------------------------------------------------------------------------

***  Refer to each Schedule which needs to be supplemented.

 

--------------------------------------------------------------------------------


 

 

GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------
